Title: Abigail Adams to Benjamin Franklin Bache, 17 March 1798
From: Adams, Abigail
To: Bache, Benjamin Franklin


        
          Sir
          March 17th— [1798]
        
        Taking up your paper yesterday morning, I was shockd at the Misrepresentation a Writer in your paper has given to the nomination and appointment of J Q. Adams, to sweeden for the purpose of renewing the Treaty with that Power. I could not but reflect upon the different feelings which must actuate your Mind, and the writer of the following paragraph, written last october, upon seeing Some ungenerous reflections in your Papers of the last summer upon the Change of [com]mission from Lisbon to Berlin—
        “As for mr Bache, He was once my Schoolmate; one of the companions of those Infant Years when the Heart Should be open to strong and deep impressions of attachement, and never should admit any durable Sentiment of hatred or malice. There is a degree of Regard and tenderness that mingles itself in my recollection of every individual with whom I ever stood in that relation. The school and the College are the sources of the dearest friendships. they ought never to be those of malevolence or Envy. Mr Bache must have lost those feelings—or he would never have been the vehicle of abuse upon me, at least during my absence from the Country.”
        
        Mr Bache is left to his own reflections. this communication is only to his own Heart, being confident that the writer never expected it would meet his Eye.
      